The offense is possession of whisky in dry area for the purpose of sale; the punishment, a fine of $100.00 and confinement in the county jail for a period of thirty days.
Appellant's only contention is as to the sufficiency of the complaint and information to charge the offense. In the case of Thompson v. State, No. 19553, this day decided but not yet reported [page 405 of this volume], a similar complaint and information was upheld, and for the reasons there assigned, we overrule appellant's contention.
We note that appellant has attached to the statement of facts what appear to be bills of exception. These can not be considered by us as they are not certified to by the clerk. Their proper place is in the transcript rather than in the statement of facts.
The evidence is sufficient to sustain appellant's conviction.
No error appearing in the record, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has *Page 368 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.